Name: EFTA SURVEILLANCE AUTHORITY DECISION No 193/94/COL of 30 November 1994 approving the plans relating to examination for residues by certain EFTA States
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-12-31

 Avis juridique important|E1994C0193EFTA SURVEILLANCE AUTHORITY DECISION No 193/94/COL of 30 November 1994 approving the plans relating to examination for residues by certain EFTA States Official Journal L 383 , 31/12/1994 P. 0043 - 0044EFTA SURVEILLANCE AUTHORITY DECISION No 193/94/COL of 30 November 1994 approving the plans relating to examination for residues by certain EFTA States THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 29 of Chapter I of Annex I to the Agreement on the European Economic Area concerning the examination of animals and fresh meat for the presence of residues (Council Directive 86/469/EEC, hereinafter referred to as 'the Residue Act'), and in particular Article 4 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (e) thereof,Whereas, by document of 23 November 1993, Finland, by document of 28 December 1993, Austria, by document of 27 January 1994, Norway and by document of 31 March 1994, Sweden sent to the EFTA Surveillance Authority plans setting out the national measures taken on the examination for residues of substances referred to in Annex I of the Residue Act;Whereas an examination of these plans, as amended, has shown that they conform to the provisions laid down in the Residue Act, and in particular Article 4 (1) thereof;Whereas the measures provided for are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. The plans relating to the examination for residues of substances referred to in Annex I of the Act referred to in point 29 of Chapter I of Annex I to the Agreement on the European Economic Area concerning the examination of animals and fresh meat for the presence of residues (Council Directive 86/469/EEC) submitted by the EFTA States at Annex are hereby approved.2. The EFTA States at Annex shall adopt the necessary laws, regulations and administrative provisions for the implementation of the plans referred to in point 1.3. This Decision shall enter into force on 1 December 1994.4. This Decision is addressed to EFTA States at Annex.5. This Decision shall be authentic in the English language.Done at Brussels, 30 November 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College MemberANNEX Countries with approved plans relating to the examination for residues of substances AustriaFinlandNorwaySweden